m
           Case 3:19-mc-80033-TSH Document 2 Filed 02/06/19 Page 1 of 2




       JUNJI SUZUKI (SBN 184738)
       junji@marshallsuzuki.com
       EDWARD S. MIYAUCHI (SBN 230553)                                          SB®'"""
       edward@marshallsuzuld.com
       TOKIKO YASUDA (SBN 257128)
       toldIco@marshallsnzuld.com
       ANDREW BARTLETT (SBN 305565)
       andrew.bartlett@marshallsuzuld.com
       MARSHALL SUZUKI LAW GROUP, LLP
      230 California Street, Suite415
      San Francisco, CA 9411J
      Telephone: (415) 618-0090
      Facsimile; (415)618-0190
      Attorney for Shogakukan Inc.

                                      UNITED STATESDISTRICT COURT
                                IVORTHERN DISTRICT OFCALIFORNIA

       In re DMCA Subpoena to                       )^C^i^o:
       YouTube, LLC
                                          cv        )   DECLARATfoN
                                                    )   NAKAJIMA
                                                    )



     I, HiroyukiNakajima, declare and testify as follows:
            1. Iam an attorney duly licensed to practice law in Japan. Irepresent Shogakukan
     Inc., aJapanese corporation, in the above-entitled proceeding and as such, Iam authorized and
     qualified to make this declaration for and on its behalf and Imake this declaration for that
     reason.


          2. Shogalaikan Inc. is seeking asubpoena pursuant to 17 U.S.C. §512(h) to obtain
    information sufficient to identify the persons infringing its copyrighted works.
          3. The pm-pose for which this subpoena is sought is to obtain the identity ofthe
    alleged infi-ingers. Such information will only be used for the purpose ofprotecting rights
    under the Copyright Act (17 U.S.C. §I01,etseq.).



    In re DMCASubpoena to YouTube. Ll.r                                                  -Page 1 of2-
    Declaration ofHiroyuki Nakajima
Case 3:19-mc-80033-TSH Document 2 Filed 02/06/19 Page 2 of 2
